[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE MOTION FOR SUMMARY JUDGMENT
The defendant has filed a motion for partial summary judgment on Count II of the plaintiffs' amended complaint and has submitted materials in suppport of its position.
The plaintiff has filed a brief which argues that there exists a genuine issue of material fact, but the materials submitted in opposition to the motion reveal no such issue. The assertion of a belief, with no underlying facts does not create an issue of material fact.
The motion for partial summary judgment is granted.
ELAINE GORDON, JUDGE